Name: COUNCIL REGULATION (EEC) No 1551/93 of 14 June 1993 fixing the prices, aids and percentages of aid to be retained in the olive-oil sector for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: economic policy;  prices;  processed agricultural produce
 Date Published: nan

 25 . 6 . 93 Official Journal of the European Communities No L 154/17 COUNCIL REGULATION (EEC) No 1551/93 of 14 June 1993 fixing the prices, aids and percentages of aid to be retained in the olive-oil sector for the 1993/94 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 ( 1 ) and Article 234 (2) and (3 ) thereof, Having regard to Council Regulation (EEC ) No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), and in particular Articles 4 (4), 5 ( 1 ) and 11 (6 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas the target price for olive-oil production must be fixed in accordance with the criteria laid down in Article 4 and 6 of Regulation No 136/66/EEC; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation No 136/66/EEC; Whereas Council Regulation (EEC) No 3815/92 of 28 December 1992 on application of the common intervention price for olive oil in Spain ( 5 ) provides that the common intervention price is to apply in Spain from 1 January 1993; Whereas Council Regulation (EEC) No 741/93 of 17 March 1993 on application of the common intervention price for olive oil in Portugal (6 ) provides that the common intervention price is to apply in Portugal from 1 April 1993; Whereas the representative market price must be fixed according to the criteria laid down in Article 7 of Regulation No 136/66/EEC; Whereas the threshold price must be fixed in such a way that the selling price for the imported product at the frontier crossing point determined in accordance with Article 9 of Regulation No 136/66/EEC is the same as the representative market price, account being taken of the effect of the measures referred to in Article 11 (6 ) of the said Regulation; Whereas, if producers are to receive a fair income, production aid must be fixed in the light of the impact which the consumption aid has on part only of production; Whereas Articles 95 and 293 of the Act of Accession make provision for Community aid for the production of olive oil in Spain and Portugal; whereas, pursuant to Articles 79 and 246 of that Act, the Community aid in Spain and Portugal should be aligned on the common aid at the beginning of the marketing year; whereas the rules on that alignment would result in different Spanish and Portuguese aid rates; whereas, however, taking into account the advance application of the common intervention price in those two countries, the same amount of aid should be applied in Spain and Portugal as from the 1993/94 marketing year; Whereas, in accordance with Articles 5 (4) and 20d ( 1 ) of Regulation No 136/66/EEC, the percentages of production aid to be allocated to finance measures to improve the quality of olive-oil production and to finance expenditure incurred in the work done by recognized producer organizations or associations thereof in administering and controlling olive-oil production aid, should be determined; Whereas Article 2 of Council Regulation (EEC) No 3416/90 of 27 November 1990 on the introduction of Community aid for the consumption of olive oil in Spain and Portugal ( 7 ) lays down criteria for adjusting this aid to the Community level; Whereas the application of those criteria in Spain and Portugal would entail a serious distortion of the market, given the fact that application of the common intervention price in Spain from 1 January 1993 and in Portugal from 1 April 1993 has led to the abolition of the 'accession' compensatory amounts applicable to trade to and from these countries; whereas, as a result, the criteria in Regulation (EEC) No 3416/90 should be derogated from as regards the amounts of consumption aid applicable in Spain and Portugal, and these should be (&gt;) OJ No 172, 30. 9 . 1966, p. 3025/66 . Regulation as last amended by Regulation (EEC) No 2046/92 (OJ No L 215, 30. 7. 1992, p. 1 ). ( 2 ) OJ No C 80, 20. 3 . 1993 , p. 15 . ( 3 ) OJ No C 150, 31 . 5 . 1993 . (4 ) OJ No C 129 , 10. 5 . 1993, p. 25. (s ) OJ No L 387, 31 . 12. 1992, p. 9 . (6 ) OJ No L 77, 31 . 3 . 1993 , p. 7. (7 ) OJ No L 330, 29. 11 . 1990, p. 6 . No L 154/18 Official Journal of the European Communities 25 . 6. 93 (b ) for growers whose average production is less than 500 kg of olive oil per marketing year: ECU 73,51/100 kg, ECU 96,88/100 kg.  for Spain and Portugal:  for the Community of Ten: Article 4 1 . For the 1993/94 marketing year, 1,5 % of the production aid earmarked for olive-oil producers shall be allocated to the financing of specific measures to improve the quality of olive oil in each producer Member State . brought into line with the aid applicable in the Community of Ten; Whereas, pursuant to Article 11 (5 ) and (6 ) of Regulation No 136/66/EEC, a certain percentage of the consumption aid during each olive-oil marketing year is to be used, on the one hand, to finance measures by the recognized trade organizations referred to in paragraph 3 of the abovementioned Article and, on the other hand, to finance measures to promote olive-oil consumption in the Community; whereas the said percentages for the 1993/94 marketing year should be fixed; Whereas the situation on the olive oil market makes it possible to continue the readjustment of consumption aid and production aid begun during the 1991/92 marketing year, HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1993/94 marketing year, the production target price and the intervention price for olive oil shall be as follows : ( 2 . For the 1993/94 marketing year, the percentage of the production aid which may be withheld pursuant to Article 20d ( 1 ) of Regulation No 136/66/EEC for organizations of olive oil producers or associations thereof recognized under the said Regulation shall be 1,1 % . Article 5 By way of derogation from Article 2 of Regulation (EEC) No 3416/90, the amount of the consumption aid applicable in Spain and Portugal , for the 1993/94 marketing year, shall be set at the same level as that applicable in the Community of Ten. ECU 321,16/100 kg; ECU 196,84/100 kg. (a) production target price : ( b ) intervention price: I. lhe prices referred to in paragraph l relate to ordinary virgin oil, the free fatty acid level of which, expressed in oleic acid, is 3,3 grams for 100 grams. Article 2 For the 1993/94 marketing year, the representative market price and the threshold price for olive oil shall be as follows: Article 6 1 . For the 1993/94 marketing year, the percentage of consumption aid referred to in Article 11 (5 ) of Regulation No 136/66/EEC shall be -2% . 2 . For the 1993/94 marketing year, the percentage of consumption aid to be allocated to the measures referred to in Article 11 (6 ) of Regulation No 136/66/EEC shall be 0,5 %. ECU 192,05/100 kg; ECU 188,63/100 kg. (a ) representative market price: (b ) threshold price: Article 3 For the 1993/94 marketing year, the production aid shall be as follows: Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1993 . (a )  for Spain and Portugal:  for the Community of Ten: ECU 66,65/100 kg, ECU 89,11/100 kg; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH